Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  RENZO BARBERI,

                  Plaintiff,

                  vs.

  THE MAIL CENTER OF FORT
  LAUDERDALE LLC, a Florida Limited
  Liability  Company,      VERNA       M.
  PETERSON, as Trustee under the Verna M.
  Peterson Revocable Trust Agreement and
  PEGGY J. PETERSON, as Trustee under
  the Peggy J. Peterson Revocable Trust
  Agreement,

            Defendants.
  _______________________________/

                                            COMPLAINT

  Plaintiff RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues THE MAIL CENTER OF FORT
  LAUDERDALE LLC (“The Mail Center”), VERNA M. PETERSON, as Trustee under the
  Verna M. Peterson Revocable Trust Agreement, (“V. PETERSON”) and PEGGY J.
  PETERSON, as Trustee rustee under the Peggy J. Peterson Revocable Trust Agreement (“P.
  PETERSON”)       (hereinafter,    collectively     referred     to   as   “Defendants”),    for
  declaratory and injunctive relief; for discrimination based on disability; and for
  the resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and   expert    fees),    pursuant   to   42    U.S.C.    §12181   et.    seq.,
  ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.


                                                 1
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 12




  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to The Mail Center of Fort Lauderdale (“Subject Facility”),
  Plaintiff suffered from a “qualified disability” under the ADA, and required the
  use of a wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia
  due to a severed T4 and T5, and is therefore confined to his wheelchair. The
  Plaintiff personally visited The Mail Center of Fort Lauderdale, but was denied full
  and equal access, and full and equal enjoyment of the facilities, services, goods,
  and amenities within The Mail Center of Fort Lauderdale, which is the subject of this
  lawsuit. The Subject Facility is a mail center and Plaintiff wanted to use their
  mailing, mailbox, and/or printing services but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, THE MAIL CENTER, V. PETERSON and P. PETERSON are
  authorized to conduct business and are in fact conducting business within the
  State of Florida. The Subject Facility is located at 1126 S. Federal Hwy., Fort

                                            2
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 12




  Lauderdale, FL 33316. Upon information and belief, THE MAIL CENTER is the lessee
  and/or operator of the Real Property and therefore held accountable of the
  violations of the ADA in the Subject Facility which is the matter of this suit.
  Upon information and belief, V. PETERSON and P. PETERSON are the owners and
  lessors of the Real Property where the Subject Facility is located and therefore
  held accountable for the violations of the ADA in the Subject Facility which is
  the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;


                                          3
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 12




          iv.    individuals   with    disabilities   continually     suffer  forms  of
            discrimination,    including:    outright     intentional    exclusion; the
            discriminatory     effects    of     architectural,    transportation,  and
            communication barriers; failure to make modifications to existing
            facilities and practices; exclusionary qualification standards and
            criteria; segregation, and regulation to lesser services, programs,
            benefits, or other opportunities; and,

          v. the continuing existence of unfair and unnecessary discrimination and
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous, and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. The
  Mail Center of Fort Lauderdale is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a service establishment. See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
  accommodation that must comply with the ADA.



                                               4
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 12




  11.   The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at The Mail Center of Fort Lauderdale located at 1126 S. Federal
  Hwy., Fort Lauderdale, FL 33316, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
  U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff.      Furthermore, Plaintiff will also
  return to monitor compliance with the ADA.         However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the



                                            5
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 12




  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The customer parking facility at the Mail Center building does not provide a

              compliant accessible parking space. 2010 ADA Standards 502.1

           b) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. 2010 ADA Standards 208.2

           c) There are twenty seven (27) standard parking spaces and two (2) non-compliant

              accessible parking spaces. Two (2) compliant accessible parking space with

              adjacent access aisle are required. 2010 ADA Standards 208.2

           d) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           e) The accessible parking space located in the northeast corner of the parking lot

              does not have an access aisle. Each accessible parking space must have an

              adjacent access aisle. Access aisles serving car and van parking spaces must be 60

              inches wide minimum. Access aisles must extend the full length of the parking

              spaces they serve. 2010 ADA Standards 502.2, 502.3.1, 502.3.2

           f) The accessible parking space located on the east side of the building has

              mismarked identification striping. The space does not have the required width

              dimensions. Accessible parking spaces must be striped in a manner that is

              consistent with the standards of FDOT for other spaces and prominently outlined

              with blue paint, and must be repainted when necessary, to be clearly

              distinguishable as a parking space designated for persons who have disabilities.

              2010 ADA Standards 502.6.1



                                              6
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 7 of 12




           g) The access aisle cross slope is too steep. Access aisles are required to be nearly

              level in all directions to provide a surface for wheelchair transfer to and from

              vehicles. Slopes not steeper than 1:48 are permitted. The exception allows

              sufficient slope for drainage. 2010 ADA Standards 502.4

           h) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              persons requiring mobility devices. 2010 ADA Standards 502.2

           i) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facilities. Accessible routes must connect

              parking spaces to accessible entrances. 2010 ADA Standards 502.3

           j) The accessible route crossing the vehicular driveway and leading to the main rear

              door entrance is cracked, rough and uneven. The running slope of walking

              surfaces must not be steeper than 1:20. The cross slope of walking surfaces must

              not be steeper than 1:48. 2010 ADA Standards 403.3

           k) The main rear entrance door has a non-compliant knob type door handle.

              Operable parts must be operable with one hand and not require tight grasping,

              pinching, or twisting of the wrist. 2010 ADA Standards 309.4

           l) The main rear entrance is non-compliant. Minimum maneuvering clearances at

              doors and gates must comply with 404.2.4. Maneuvering clearances must extend

              the full width of the doorway and the required latch side or hinge side clearance.

              The ground surface within required maneuvering clearances must comply with

              302. Changes in level are not permitted. 2010 ADA Standards 404.2.4, 404.2.4.4




                                               7
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 8 of 12




           m) Existing facility does not provide a compliant accessible route to the main

               entrances from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

           n) There is a vertical rise (step) at the west entrance from the public sidewalk

               exceeding the maximum rise allowed. Changes in level of 1/4 inch high

               maximum are permitted to be vertical. 2010 ADA Standards 302.2

           o) The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. The posted

               signage on the west side of building directs persons to other non-compliant

               entrances on the east side of building. Where not all entrances comply, compliant

               entrances must be identified by the International Symbol of Accessibility.

               Directional signs that indicate the location of the nearest compliant entrance must

               be provided at entrances that do not comply. 2010 ADA Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at The Mail Center of Fort Lauderdale. Only upon full inspection can all violations be
  identified. Accordingly, a complete list of violations will require an on-site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As

                                                8
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 9 of 12




  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of

                                            9
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 10 of 12




  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this March 4, 2021.



  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                        10
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 11 of 12




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  THE MAIL CENTER OF FORT
  LAUDERDALE LLC, a Florida Limited
  Liability  Company,      VERNA       M.
  PETERSON, as Trustee under the Verna M.
  Peterson Revocable Trust Agreement and
  PEGGY J. PETERSON, as Trustee under
  the Peggy J. Peterson Revocable Trust
  Agreement,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBERI




                                            11
Case 0:21-cv-60508-AHS Document 1 Entered on FLSD Docket 03/04/2021 Page 12 of 12




                                     SERVICE LIST:

   RENZO BARBERI, Plaintiff, vs. THE MAIL CENTER OF FORT LAUDERDALE LLC,
   a Florida Limited Liability Company, VERNA M. PETERSON, as Trustee under the Verna M.
   Peterson Revocable Trust Agreement and PEGGY J. PETERSON, as Trustee under the Peggy J.
                                Peterson Revocable Trust Agreement

               United States District Court Southern District Of Florida

                                        CASE NO.


  THE MAIL CENTER OF FORT LAUDERDALE LLC

  REGISTERED AGENT:

  Bodde, Debora
  1126 S. Federal Highway
  Fort Lauderdale, FL 33316

  VIA PROCESS SERVER


  VERNA M. PETERSON, as Trustee under the Verna M. Peterson Revocable Trust
  Agreement

  1617 NE 4 Place
  Fort Lauderdale, FL 33301

  VIA PROCESS SERVER


  PEGGY J. PETERSON, as Trustee rustee under the Peggy J. Peterson Revocable Trust
  Agreement

  1617 NE 4 Place
  Fort Lauderdale, FL 33301

  VIA PROCESS SERVER




                                             12
